TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00638-CV



 Minchew/Smith, Inc. d/b/a Re/Max Austin Associates and Natalie Brodersen, Appellants

                                                v.

                                  Carment A. Kiara, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-08-001187, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Minchew/Smith, Inc. d/b/a Re/Max Austin Associates and

Natalie Brodersen have filed a motion to dismiss this appeal. They certify that they have conferred

with appellee Carment A. Kiara and that Kiara does not oppose this motion. We grant the motion

and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: April 9, 2010